FILED
                           NOT FOR PUBLICATION
                                                                            NOV 08 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

JOHN DOE,                                        No. 14-17439

              Plaintiff-Appellant,               D.C. No. 4:13-cv-02710-JSW

 v.
                                                 MEMORANDUM*
PRICEWATERHOUSECOOPERS LLP
HEALTH & WELFARE BENEFITS
PLAN and LIFE INSURANCE
COMPANY OF NORTH AMERICA,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                    Argued and Submitted September 19, 2017
                            San Francisco, California

Before: LUCERO,** GRABER, and HURWITZ, Circuit Judges.

      Plaintiff John Doe appeals from the judgment entered in favor of

Defendants, PricewaterhouseCoopers LLP Health &Welfare Benefits Plan (the


      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
       The Honorable Carlos F. Lucero, United States Circuit Judge for the Court
of Appeals for the Tenth Circuit, sitting by designation.
"Plan") and Life Insurance Company of North America, which denied his claim for

long-term disability benefits. We affirm.

      The parties vigorously contest whether the court should review the denial of

benefits de novo or for abuse of discretion. See Orzechowski v. Boeing Co. Non-

Union Long-Term Disability Plan, Plan No. 625, 856 F.3d 686, 691–92 (9th Cir.

2017) (discussing standards of review). We need not resolve that difficult issue,

because the result would be the same either way. Reviewing de novo, we conclude

that Plaintiff was not disabled within the meaning of the Plan at the relevant time.

      Plaintiff undeniably suffered a period during which he could not work, when

he checked himself into a residential substance abuse treatment facility to address

alcohol and cocaine addiction (December 2011 to February 2012). But he

completed the program successfully and has maintained sobriety since then.

      Plaintiff also was diagnosed with ADHD, which he has had since childhood,

and he has grappled since childhood with other mental health issues as well; yet he

worked very successfully as a "global engagement partner" of

PricewaterhouseCoopers for many years despite those challenges. Indeed, one of

the medical providers, Ms. Cohn, observed that by using appropriate medication

for ADHD and mood swings, Plaintiff now can function better than he did before

obtaining the diagnosis. Similarly, Dr. Chiarottino reported by the spring of 2012


                                            2
that Plaintiff’s symptoms were improved with medication for ADHD. And

Plaintiff reported to Mr. Lipfield during rehabilitation that he was doing well.

        Dr. Verby examined Plaintiff in March 2012, several months before the

crucial date for purposes of determining disability, and his opinion was not

supported by ongoing narrative progress or treatment notes. Moreover, Dr. Verby

did not note any psychiatric conditions that would preclude Plaintiff from

performing his regular occupation.

        Finally, Dr. Flippen and, later, Dr. Goldman (both psychiatrists) reviewed all

the medical records and spoke to some of Plaintiff’s providers. Both psychiatrists

concluded that Plaintiff did not have work restrictions after the early spring of

2012.

        We have carefully considered Plaintiff’s remaining contentions and find

none of them persuasive.

        AFFIRMED.




                                           3